Citation Nr: 1531150	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-05 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a compensable disability rating for tension headaches prior to November 15, 2014, and to a disability rating in excess of 30 percent thereafter.  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Montgomery, Alabama.  

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems reveal additional VA treatment records and examination reports that are pertinent to the present appeal.  In the March 2015 Supplemental Statement of the Case (SSOC), the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  Additionally, in June 2015, the Veteran's attorney submitted additional evidence.  However, the attorney provided the appropriate waiver of initial AOJ (Agency of Original Jurisdiction) consideration.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  Accordingly, the Board finds no prejudice in proceeding with the present decision.  

In February 2012, the Board denied the Veteran's claims.  He appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a July 2012 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's denial, and remanded the matter to the Board for development consistent with the Joint Motion.  The Board then remanded this case to the AOJ for further development.  

In a March 2015 rating decision, the RO increased the Veteran's disability rating for tension headaches from noncompensable to 30 percent, effective November 15, 2014.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1. Prior to November 4, 2009, the Veteran's tension headaches manifested as less frequent attacks.  

2. Beginning November 4, 2009, the Veteran's tension headaches manifested as characteristic prostrating attacks two to three times per week.  

3. Beginning November 15, 2014, the Veteran's tension headaches manifested as very frequent and completely prostrating and prolonged attacks capable of producing of severe economic inadaptability.  

4. The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1. Prior to November 4, 2009, the criteria for a compensable disability rating for tension headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.124a, Diagnostic Code 8100 (2014).

2. Beginning November 4, 2009, the criteria for a 30 percent disability rating, but no higher, for tension headaches have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.124a, Diagnostic Code 8100 (2014).

3. Beginning November 15, 2014, the criteria for a 50 percent disability rating, but no higher, for tension headaches have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.124a, Diagnostic Code 8100 (2014).

4. A TDIU due to the Veteran's service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In October 2006 letter satisfied the duty to notify provisions with regard to the Veteran's increased rating claim.  Although the letter was not issued prior to initial adjudication, his claim was readjudicated in the January 2008 Statement of the Case (SOC) and in subsequent SSOCs.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and Social Security Administration (SSA) records have been obtained.  The Veteran, through his attorney, has submitted additional evidence.  VA examinations adequate for adjudication purposes were provided to the Veteran to evaluate the severity of his tension headaches  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  They are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his tension headaches in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

The Board remanded this case in March 2013 to obtain additional VA treatment records, which was accomplished by the AOJ.  The remand also directed the AOJ to provide the Veteran with a VA examination to address his tension headaches.  This was done in November 2014, as discussed above.  There was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

With regard to his TDIU claim, given the granting of the benefit, any further development or notification action under the VCAA would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

II. Increased Rating for Tension Headaches

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time-period one year before the claim was filed until VA makes a final decision on the claim.  Id., see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

Tension headaches are rated by analogy using Diagnostic Code 8100, under which a noncompensable evaluation is warranted for migraines when there are less frequent attacks.  A 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  A 50 percent evaluation is the maximum available schedular evaluation for migraines.  

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  The rating criteria do not define "severe economic inadaptability"; however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic adaptability" could be read as either "producing" or "capable of producing."  Id., at 445.  

A. Period Prior to November, 4, 2009

Prior to November 4, 2009, the medical and lay evidence of record does not address the frequency or severity of the Veteran's tension headaches.  In January 2007, a VA treatment record showed that he had a sore throat and a headache that was thought to be the result of a viral sinus infection.  The record does not address the frequency and severity of his tension headaches until his November 4, 2009 VA examination.  For this reason, a compensable disability rating for tension headaches prior to November 4, 2009, is denied.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  

B. Period Beginning November 4, 2009

On November 4, 2009, the Veteran underwent a VA examination.  He reported that he had headaches two to three times per week that lasted for approximately one hour.  It was noted that, "[h]eadaches are usually prostrating," such that he had to sit down.  It is not clear from the examination report whether the statement that his headaches were prostrating was a finding made by the examiner or the examiner's report of the Veteran's symptoms by self-report.  Reading the evidence in the most favorable light, the Board finds that this statement was the finding of the VA examiner.  For this reason, a 30 percent disability rating is granted, effective November 4, 2009, the date of his VA examination.  

However, the medical and lay evidence does not support a finding that his frequent prostrating attacks were prolonged or completely prostrating.  He reported at his November 2009 VA examination that they lasted for only one hour, which does not rise to the level of duration to be more closely described as prolonged.  He reported running eyes and photophobia during headaches.  However, he relieved his symptoms by sitting down to rest, which indicates that the attacks were not completely prostrating.  He did not take medication.  Significantly, the examiner described the course of his condition as "[i]ntermittent w[ith] remissions," and noted that the Veteran stopped working in 2004 due to uncontrolled diabetes mellitus as well as back and knee pain as opposed to his headaches.  The examiner specifically stated that the Veteran's headaches did not impact his daily activities.  The medical and lay evidence of record prior to the November 15, 2014, VA examination is silent with regard to the severity of the Veteran's headaches and does not show evidence that the Veteran's prostrating attacks were prolonged, or produced or were capable of producing severe economic inadaptability.  For these reasons, a disability rating in excess of 30 percent prior to November 15, 2014, is denied.  

C. Period Beginning November 15, 2014

On November 15, 2014, the Veteran underwent a second VA examination.  He reported that his headaches were daily, and described them as severe two to three times per week.  His headaches required him to lie down for relief and sometimes the pain awoke him.  The examiner found that the Veteran had prostrating attacks once per month, and that he did not have very prostrating and prolonged attacks with severe economic inadaptability.  However, the Veteran reported the following symptoms on a daily basis: pulsating or throbbing head pain, pain on both sides of the head, nausea, vomiting, and sensitivity to light and sound.  

The findings of the VA examiner show that the Veteran's headaches increased in severity because he reported them daily.  In addition, instead of needing to sit down, he needed to lie down for relief of symptoms.  In light of the fact that he reported daily nausea, vomiting, and sensitivity to light and sound, the Board finds that these symptoms are capable of producing severe economic inadaptability.  See Pierce 18 Vet. App. 440.  The Veteran submitted a competent, credible lay statement in May 2015 discussing symptoms consistent with what he reported at his VA examination.  The evidence is at least evenly balanced regarding the question of whether the Veteran has experienced very frequent completely prostrating and prolonged attacks of tension headaches, productive of severe economic inadaptability, since November 15, 2014.  In such a situation, the question is to be resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Accordingly, a 50 percent rating is warranted, effective November 15, 2014.  This is the maximum schedular rating available for migraine headaches.

D. Extraschedular Evaluation

There is no medical or lay evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

At his VA examination, the Veteran reported nausea, vomiting, and sensitivity to light and sound.  The schedule for rating migraine headaches does not expressly identify these symptoms.  However, the schedular criteria for migraine headaches contemplate migraine "attacks" of various intensity and frequency, and "attacks" reasonably describe sudden exacerbation of the condition contemplating the entire scope of this associated symptomatology.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (providing four separate disability ratings for migraine "attacks" based upon their severity and frequency).  Accordingly, the Board finds that the rating schedule reasonably contemplates the symptoms manifested by the Veteran's tension headaches.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected tension headaches, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

III.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there are two or more service-connected disabilities, as in this case, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  In this case, the criteria for consideration of a schedular TDIU have been met for the entire appeal period.  Id.  The Veteran has the following service-connected disabilities: degenerative joint disease of the lumbar spine, tension headaches, a bilateral knee disability, type II diabetes mellitus, gastroesophageal reflux disease, a left foot disability, a toe disability, a ring finger scar, and pseudofolliculitis barbae.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 1993). 

In January 2013 and May 2015, Mr. C. B., a private vocational expert, submitted lengthy and well-reasoned opinions as to why the Veteran's service-connected disabilities alone rendered him unemployable.  He explained that even though VA examiners have concluded that he is capable of sedentary employment, that the Veteran had "...no marketable transferable job skills from his former work as a driver and welder."  Additionally, both of his former jobs were "trade-specific endeavors and do not lend themselves to transferability to similar or different occupations."  Lastly, Mr. C. B. found that the Veteran's service-connected disabilities "...fully preclude his ability to sustain remunerative work even at simple, unskilled occupations of a sedentary or light nature."  Mr. C. B.'s findings outweigh the findings of the VA examiners, who provided less complete explanations for their negative findings.  

The preponderance of the evidence is in favor of a finding that the Veteran is unemployable solely as the result of his service-connected disabilities.  Accordingly, a TDIU is granted.  


ORDER

A compensable disability rating prior to November 4, 2009, for tension headaches is denied.  

A 30 percent disability rating for tension headaches is granted, beginning November 4, 2009.  

A 50 percent disability rating for tension headaches is granted, beginning November 15, 2014.  

A TDIU is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


